—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered June 23, 1998, convicting defendant, after a jury trial, of two counts of *411criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court’s denial of defendant’s challenge for cause to a potential juror, even if erroneous, would not constitute reversible error since defendant did not exhaust all of his peremptory challenges (CPL 270.20 [2]). The record indicates that defense counsel used only 12 of the 15 peremptory challenges he was entitled to use (CPL 270.25 [2] [b]).
Defendant’s challenge to police testimony that prerecorded buy money and additional drugs are not always recovered is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the testimony did not provide any statistical information and was entirely proper (People v Kelsey, 194 AD2d 248).
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lemer, JJ.